Securities Act File No. 333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨Pre-Effective Amendment No.¨Post-Effective Amendment No. (Check appropriate box or boxes) BNY MELLON FUNDS TRUST (Exact Name of Registrant as Specified in its Charter) Registrant's Telephone Number, including Area Code: (212) 922-6000 c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement is declared effective. It is proposed that this filing will become effective on December 10, 2012 pursuant to Rule 488 under the Securities Act of 1933. An indefinite number of Registrant's shares of beneficial interest, par value $0.001 per share, has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940.Accordingly, no filing fee is being paid at this time. BNY MELLON FUNDS TRUST Form N-14 Cross Reference Sheet Pursuant to Rule 481(a) Under the Securities Act of 1933 FORM N-14 ITEM NO. PROSPECTUS/INFORMATION STATEMENT CAPTION Part A Item 1. Beginning of Registration Statement and Outside Front Cover Page of Prospectus Cover Page Item 2. Beginning and Outside Back Cover Page of Prospectus Cover Page Item 3. Fee Table, Synopsis Information and Risk Factors Summary Item 4. Information About the Reorganization Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Exhibit A—Plan of Reorganization Item 5. Information About the Registrant Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Additional Information About the Acquiring Fund and the Fund Item 6. Information About the Fund Being Acquired Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Additional Information About the Acquiring Fund and the Fund Item 7. Voting Information Information Statement Cover Page Item 8. Interest of Certain Persons and Experts Not Applicable Item 9. Additional Information Required for Reoffering by Persons Deemed to be Underwriters Not Applicable PART B STATEMENT OF ADDITIONAL INFORMATION CAPTION Item 10. Cover Page Cover Page Item 11. Table of Contents Not Applicable Item 12. Additional Information About the Registrant Statement of Additional Information of BNY Mellon Intermediate Bond Fund, a series of the Registrant, dated December 30, 2011(1) Item 13. Additional Information About the Fund Being Acquired Not Applicable Item 14. Financial Statements Annual Report of BNY Mellon Intermediate Bond Fund, a series of the Registrant, dated August 31, 2012(2); Annual Report of BNY Mellon Intermediate U.S. Government Fund, a series of the Registrant, dated August 31, 2012(3) PART C Item 15. Indemnification Item 16. Exhibits Item 17. Undertakings Incorporated herein by reference to Post-Effective Amendment No. 40 to the Registration Statement on Form N-1A of the Registrant, filed on December 28, 2011 (File No. 333-34844). Incorporated herein by reference to the Annual Report of BNY Mellon Intermediate Bond Fund, a series of the Registrant, filed on November 6, 2012 (File No. 811-09903). Incorporated herein by reference to the Annual Report of BNY Mellon Intermediate U.S. Government Fund, a series of the Registrant, filed on November 6, 2012 (File No. 811-09903). BNY MELLON INTERMEDIATE U.S. GOVERNMENT FUND c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Dear Shareholder: The Board of Trustees for your fund, BNY Mellon Intermediate U.S. Government Fund (the "Fund"), has approved the tax-free reorganization of the Fund into BNY Mellon Intermediate Bond Fund (the "Acquiring Fund").BNY Mellon Fund Advisers, a division of The Dreyfus Corporation (the "Adviser"), is the investment adviser to the Fund and the Acquiring Fund.The Fund and the Acquiring Fund are each a series of BNY Mellon Funds Trust (the "Trust"). The reorganization of the Fund is expected to occur on or about February 22, 2013.Upon completion of the reorganization, you will become a shareholder of the Acquiring Fund and will receive shares of the same class of the Acquiring Fund equal in value to the value of your shares of the same class you held of the Fund.Management of the Adviser believes that the reorganization will permit Fund shareholders to pursue similar investment goals in a substantially larger fund.The Fund and the Acquiring Fund have similar investment objectives and policies, but may invest in different types of securities.The Fund normally invests at least 80% of its assets in U.S. government securities.The Acquiring Fund normally invests at least 80% of its assets in bonds, which may include U.S. government securities.In addition, the Acquiring Fund has a lower total annual expense ratio than the Fund and a comparable performance record over the last ten calendar years.Management also believes that, as a result of becoming shareholders in a substantially larger fund, the reorganization should enable Fund shareholders to benefit from the spreading of fixed costs across a larger asset base, which may result in a reduction of shareholder expenses, permitting the Adviser to more efficiently manage the larger fund's portfolio through various measures, including trade orders and executions, and also permitting the funds' service providers—including the Adviser—to operate and service a single fund (and its shareholders), instead of having to operate and service both funds with similar shareholder bases.As a result, management recommended to the Trust's Board of Trustees that the Fund be merged with the Acquiring Fund. After careful review, the Trust's Board of Trustees has [unanimously] approved the reorganization of the Fund.The Trust's Board of Trustees believes that the reorganization will permit Fund shareholders to pursue similar investment goals in a substantially larger fund that has a lower total annual expense ratio than the Fund and a comparable performance record over the last ten calendar years.In approving the reorganization, the Trust's Board of Trustees determined that the reorganization is in the best interests of the Fund and its shareholders and that the interests of the Fund's shareholders will not be diluted as a result of the reorganization. The reorganization of the Fund does not require shareholder approval, and you are not being asked to vote.We do, however, ask that you review carefully the enclosed prospectus/information statement, which contains information about the Acquiring Fund and the reorganization of the Fund into the Acquiring Fund. If you have any questions after considering the enclosed materials, if you are a Wealth Management client, please contact your account officer or call 1-888-281-7350.If you are a BNY Mellon Wealth Brokerage client, please contact your financial advisor or call 1-800-830-0549Option 2 for BNY Mellon Wealth Management Direct or Option 3 for BNY Mellon Wealth Advisors.If you are an individual account holder, please call the Adviser at 1-800-DREYFUS (inside the U.S. only).Participants in qualified employee benefit plans, please contact your plan sponsor or administrator or call 1-877-774-0327. Sincerely, David K. Mossman President BNY Mellon Funds Trust December 11, 2012 TRANSFER OF THE ASSETS OF BNY MELLON INTERMEDIATE U.S. GOVERNMENT FUND TO AND IN EXCHANGE FOR SHARES OF BNY MELLON INTERMEDIATE BOND FUND QUESTIONS AND ANSWERS The enclosed materials include a Prospectus/Information Statement containing information you need to know about the reorganization.However, we thought it also would be helpful to begin by answering some of the important questions you might have about the reorganization. WHAT WILL HAPPEN TO MY BNY MELLON INTERMEDIATE U.S. GOVERNMENT FUND INVESTMENT WHEN THE REORGANIZATION OCCURS? You will become a shareholder of BNY Mellon Intermediate Bond Fund (the "Acquiring Fund"), an open-end investment company managed by BNY Mellon Fund Advisers (the "Adviser"), a division of The Dreyfus Corporation ("Dreyfus"), on or about February 22, 2013 (the "Closing Date"), and will no longer be a shareholder of BNY Mellon Intermediate U.S. Government Fund (the "Fund").You will receive Class M shares or Investor shares of the Acquiring Fund corresponding to your Class M shares or Investor shares of the Fund with a value equal to the value of your investment in the Fund as of the Closing Date.The Fund will then cease operations and will be terminated as a series of BNY Mellon Funds Trust (the "Trust"). WHAT ARE THE BENEFITS OF THE REORGANIZATION FOR ME? The Trust's Board of Trustees (the "Board") believes that the reorganization will permit Fund shareholders to pursue similar investment goals in a substantially larger fund that also is managed by the Adviser.By combining the Fund with the Acquiring Fund, which has substantially more assets than the Fund, Fund shareholders should benefit from more efficient portfolio management.As of September 28, 2012, the Acquiring Fund had approximately $962 million and the Fund had approximately $42 million in net assets.In addition, the Acquiring Fund has a lower total annual expense ratio than the Fund and a comparable performance record over the last ten calendar years.The reorganization also will permit the funds' service providers—including the Adviser—to operate and service a single fund (and its shareholders), instead of having to operate and service both funds with similar shareholder bases.Other potential benefits are described in the enclosed Prospectus/Information Statement. DO THE FUNDS HAVE SIMILAR INVESTMENT GOALS AND STRATEGIES? Yes.The Acquiring Fund and the Fund have similar investment objectives and similar investment management policies.The Acquiring Fund seeks total return, consisting of capital appreciation and current income.The Fund seeks to provide as high a level of current income as is consistent with the preservation of capital.To pursue its goal, the Acquiring Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds.Such bonds include U.S. government and agency bonds, corporate bonds and municipal bonds.The Acquiring Fund also may invest up to 25% of its total assets in mortgage-related securities, including commercial mortgage-backed securities, and up to 20% of its total assets in foreign corporate and government bonds.To pursue its goal, the Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in securities issued or guaranteed by the U.S. government or its agencies or instrumentalities.The Fund allocates its assets broadly among U.S. Treasury obligations, direct U.S. government agency debt obligations and U.S. government agency mortgage-backed securities, including mortgage pass-through securities and collateralized mortgage obligations.Each fund may, but is not required to, use derivatives, such as futures, options, forward contracts and swaps, as a substitute for investing directly in an underlying asset, to increase returns, to manage duration and/or interest rate risk or as part of a hedging strategy. Typically, each of the Acquiring Fund's and the Fund's portfolio can be expected to have an average effective maturity ranging between 3 and 10 years.The Acquiring Fund's portfolio typically can be expected to have an average effective duration ranging between 2.5 and 5.5 years, while the Fund does not target any specific range of duration.Each fund, however, may invest in individual fixed-income securities of any maturity or duration.As of September 28, 2012, the average effective maturity of the Acquiring Fund's portfolio and the Fund's portfolio was 4.1 years and 4.6 years, respectively.The average effective duration of the Acquiring Fund's portfolio and the Fund's portfolio as of such date was 3.7 years and 3.9 years, respectively. The Adviser is the investment adviser to the Fund and the Acquiring Fund and provides day-to-day management of the Fund's and the Acquiring Fund's investments.MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, distributes the shares of the Fund and the Acquiring Fund.For additional information regarding the Fund and the Acquiring Fund, please refer to the enclosed Prospectus/Information Statement. WHAT ARE THE TAX CONSEQUENCES OF THE REORGANIZATION? The Fund and the Acquiring Fund have received a private letter ruling from the Internal Revenue Service (the "IRS") holding, based on facts and representations the Trust and its representatives provided to the IRS, that the reorganization will qualify as a tax-free reorganization.Accordingly, shareholders will not recognize any capital gain or loss as a direct result of the reorganization.A shareholder's tax basis in Fund shares will carry over to the shareholder's Acquiring Fund shares, and the holding period for such Acquiring Fund shares will include the holding period for the shareholder's Fund shares.The Fund will distribute any undistributed net investment income and net realized capital gains (after reduction for any capital loss carryovers) prior to the reorganization, which distribution will be taxable to shareholders.Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryovers, subject to limitations. WILL I ENJOY THE SAME PRIVILEGES AS A SHAREHOLDER OF THE ACQUIRING FUND THAT I CURRENTLY HAVE AS A SHAREHOLDER OF THE FUND? Yes.As part of the Trust, which is the primary mutual fund investment vehicle for BNY Mellon's wealth management organization, the Fund and the Acquiring Fund offer their shareholders substantially similar investment options and, as a shareholder of the Acquiring Fund, you will continue to enjoy the same shareholder privileges that you currently have as a shareholder of the Fund. WILL THE REORGANIZATION RESULT IN A HIGHER INVESTMENT ADVISORY FEE OR HIGHER TOTAL FUND EXPENSES? No.Under its investment advisory agreement with the Adviser, the Fund has agreed to pay the Adviser an investment advisory fee at the annual rate of 0.50% of the value of the Fund's average daily net assets, whereas, under its investment advisory agreement with the Adviser, the Acquiring Fund has agreed to pay the Adviser an investment advisory fee at the annual rate of 0.40% of the value of the Acquiring Fund's average daily net assets.In addition, each class of shares of the Acquiring Fund had a lower total annual expense ratio than the corresponding class of shares of the Fund, based on the expenses of each fund as of the fund's most recent fiscal year end. WHO WILL PAY THE EXPENSES OF THE REORGANIZATION? Because of the anticipated benefits to shareholders of the Fund as a result of the reorganization, expenses relating to the proposed reorganization will be borne by the Fund.Such expenses are estimated to total approximately $85,000.It is estimated that a Fund shareholder would start to realize certain expense benefits approximately 12 months after the reorganization occurs.The Acquiring Fund will not bear any expenses relating to the proposed reorganization. WHY DID THE TRUST'S BOARD APPROVE THE REORGANIZATION? After considering, among other factors, the terms and conditions of the reorganization, the investment objectives and investment management policies of, as well as shareholder services offered by, the Fund and the Acquiring Fund, the fees and expenses, including the total annual expense ratios, of the Fund and the Acquiring Fund, and the relative performance of the Fund and the Acquiring Fund, the Trust's Board believes that reorganizing the Fund into the Acquiring Fund is in the best interests of the Fund and its shareholders and that the interests of the Fund's shareholders will not be diluted as a result of the reorganization.In reaching this conclusion, the Trust's Board determined that reorganizing the Fund into the Acquiring Fund, which also is managed by the Adviser and has a similar investment objective and similar investment management policies as those of the Fund, offers potential benefits to Fund shareholders.These potential benefits include permitting Fund shareholders to pursue similar investment goals in a substantially larger fund that has a lower total annual expense ratio than the Fund and a comparable performance record over the last ten calendar years.By combining the Fund with the Acquiring Fund, shareholders of the Fund also should benefit from more efficient portfolio management. WHY IS NO SHAREHOLDER ACTION NECESSARY? Because the reorganization of the Fund into the Acquiring Fund satisfies the requisite conditions of Rule 17a-8 under the Investment Company Act of 1940, as amended, in accordance with the Trust's Amended and Restated Agreement and Declaration of Trust, and applicable Massachusetts state and U.S. federal law (including Rule 17a-8), the reorganization may be effected without the approval of shareholders of either fund. Transfer of the Assets of BNY MELLON INTERMEDIATE U.S. GOVERNMENT FUND (A Series of BNY Mellon Funds Trust) To and in Exchange for Shares of BNY MELLON INTERMEDIATE BOND FUND (A Series of BNY Mellon Funds Trust) PROSPECTUS/INFORMATION STATEMENT December , 2012 This Prospectus/Information Statement is being furnished to you by the Board of Trustees of BNY Mellon Funds Trust (the "Trust") because you are a shareholder of BNY Mellon Intermediate U.S. Government Fund (the "Fund"), a series of the Trust.As provided in a Plan of Reorganization approved by the Trust's Board, the Fund will transfer all of its assets to BNY Mellon Intermediate Bond Fund (the "Acquiring Fund"), also a series of the Trust, in exchange solely for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, as described in this Prospectus/Information Statement (the "Reorganization").Upon consummation of the Reorganization, the Acquiring Fund's shares received by the Fund will be distributed to Fund shareholders, with each shareholder receiving a pro rata distribution of the Acquiring Fund's shares (or fractions thereof) for Fund shares held prior to the Reorganization.It is contemplated that each shareholder will receive for his or her Fund shares a number of Class M shares or Investor shares (or fractions thereof) of the Acquiring Fund equal in value to the aggregate net asset value of the shareholder's Class M shares or Investor shares as of the date of the Reorganization.The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares. No vote of the shareholders of the Fund will be taken with respect to the matters described in this Prospectus/Information Statement.THE FUND IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY TO THE FUND. This Prospectus/Information Statement, which should be retained for future reference, concisely sets forth information about the Acquiring Fund that Fund shareholders should know.This Prospectus/Information Statement is being mailed on or about December 21, 2012 to the Fund's shareholders of record as of the close of business on December 10, 2012. A Statement of Additional Information ("SAI") dated December , 2012, relating to this Prospectus/Information Statement, has been filed with the Securities and Exchange Commission (the "Commission") and is incorporated by reference in its entirety.The Commission maintains a website (http://www.sec.gov) that contains the SAI, material incorporated in this Prospectus/Information Statement by reference, and other information regarding the Acquiring Fund and the Fund.A copy of the SAI is available without charge by writing to the Acquiring Fund at its offices at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144 or, if you are a Wealth Management client, by contacting your account officer or calling 1-888-281-7350.If you are a BNY Mellon Wealth Brokerage client, please contact your financial advisor or call 1-800-830-0549Option 2 for BNY Mellon Wealth Management Direct or Option 3 for BNY Mellon Wealth Advisors.Individual account holders, please call the Adviser at 1-800-DREYFUS (inside the U.S. only).Participants in qualified employee benefit plans, please contact your plan sponsor or administrator or call 1-877-774-0327. Shares of the Acquiring Fund and the Fund are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Investing in the Acquiring Fund, as in the Fund, involves certain risks, including the possible loss of principal. The Securities and Exchange Commission has not approved or disapproved the Acquiring Fund's shares or passed upon the accuracy or adequacy of this Prospectus/Information Statement.Any representation to the contrary is a criminal offense. The Fund and the Acquiring Fund are open-end management investment companies advised by BNY Mellon Fund Advisers (the "Adviser"), a division of The Dreyfus Corporation ("Dreyfus").The funds have similar investment objectives and similar investment management policies, but the investment practices and limitations of each fund (and the related risks) are not identical.The Acquiring Fund seeks total return, consisting of capital appreciation and current income.The Fund seeks to provide as high a level of current income as is consistent with the preservation of capital.To pursue its goal, the Acquiring Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds.Such bonds include U.S. government and agency bonds, corporate bonds and municipal bonds.The Acquiring Fund also may invest up to 25% of its total assets in mortgage-related securities, including commercial mortgage-backed securities, and up to 20% of its total assets in foreign corporate and government bonds.To pursue its goal, the Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in securities issued or guaranteed by the U.S. government or its agencies or instrumentalities.The Fund allocates its assets broadly among U.S. Treasury obligations, direct U.S. government agency debt obligations and U.S. government agency mortgage-backed securities, including mortgage pass-through securities and collateralized mortgage obligations.The Acquiring Fund and the Fund are each a series of the Trust, which is an unincorporated business trust organized under the laws of the Commonwealth of Massachusetts.A comparison of the Fund and the Acquiring Fund is set forth in this Prospectus/Information Statement. The combined Prospectus of the Acquiring Fund and the Fund (along with the other series of the Trust) dated December 30, 2011 (the "Combined Prospectus") and the combined Annual Report for the Acquiring Fund and the Fund for their fiscal years ended August 31, 2012 (including each fund's audited financial statements for the fiscal year) accompany this Prospectus/Information Statement.The portion of the Combined Prospectus applicable to the Acquiring Fund and the financial statements contained in the Acquiring Fund's Annual Report are incorporated into this Prospectus/Information Statement by reference. -2- TABLE OF CONTENTS Summary 4 Reasons for the Reorganization 16 Information about the Reorganization 16 Additional Information about the Acquiring Fund and the Fund 18 Financial Statements and Experts 20 Exhibit A:Plan of Reorganization A-1 -3- PLAN OF REORGANIZATION PROVIDING FOR THE TRANSFER OF ALL OF THE FUND'S ASSETS TO THE ACQUIRING FUND SUMMARY This Summary is qualified by reference to the more complete information contained elsewhere in this Prospectus/Information Statement, the Combined Prospectus and the Plan of Reorganization (the "Plan") attached to this Prospectus/Information Statement as Exhibit A. Transaction.The Trust's Board of Trustees (the "Board"), all of whose members are not "interested persons" (as defined in the Investment Company Act of 1940, as amended (the "1940 Act")) of the Fund or the Acquiring Fund, has [unanimously] approved the Plan for the Fund and the Acquiring Fund.The Plan provides that, on the date of the Reorganization, the Fund will assign, transfer and convey to the Acquiring Fund all of the assets of the Fund, including all securities and cash, in exchange solely for Class M shares and Investor shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets, and the Acquiring Fund will assume the Fund's stated liabilities.The Fund will distribute all Acquiring Fund shares received by it among its shareholders so that each holder of Class M shares or Investor shares of the Fund will receive a pro rata distribution of the Acquiring Fund's Class M shares or Investor shares (or fractions thereof) having an aggregate net asset value equal to the aggregate net asset value of the shareholder's Fund shares as of the date of the Reorganization.The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares.Thereafter, the Fund will cease operations and will be terminated as a series of the Trust. As a result of the Reorganization, each Fund shareholder will cease to be a shareholder of the Fund and will become a shareholder of the Acquiring Fund as of the close of business on the date of the Reorganization. The Trust's Board [unanimously] concluded that the Reorganization is in the best interests of the Fund and the Acquiring Fund, and their respective shareholders, and that the interests of each fund's existing shareholders will not be diluted as a result of the transactions contemplated thereby.See "Reasons for the Reorganization." Federal Income Tax Consequences.The Fund and the Acquiring Fund have received a private letter ruling (the "Ruling") from the Internal Revenue Service (the "IRS") holding, based on facts and representations the Trust and its representatives provided to the IRS, that the Reorganization will qualify as a tax-free reorganization.Accordingly, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a direct result of the Reorganization.Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryovers, subject to limitations.See "Information about the Reorganization—Federal Income Tax Consequences," "—Capital Loss Carryovers" and "—Sale of Portfolio Securities." Comparison of the Fund and the Acquiring Fund.The following discussion is primarily a summary of certain parts of the Combined Prospectus.Information contained in this Prospectus/Information Statement is qualified by the more complete information set forth in the Combined Prospectus, which is incorporated herein by reference. Goal and Approach.The Acquiring Fund and the Fund have similar investment objectives and similar investment management policies.The Acquiring Fund seeks total return, consisting of capital appreciation and current income.The Fund seeks to provide as high a level of current income as is consistent with the preservation of capital.Each fund's investment objective is a non-fundamental policy that can be changed by the Trust's Board without shareholder approval. -4- To pursue its goal, the Acquiring Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds.Such bonds include U.S. government and agency bonds, corporate bonds and municipal bonds.The Acquiring Fund also may invest up to 25% of its total assets in mortgage-related securities, including commercial mortgage-backed securities, and up to 20% of its total assets in foreign corporate and government bonds.The Acquiring Fund's investments in bonds must be rated investment grade (i.e., Baa/BBB or higher) at the time of purchase or, if unrated, deemed of comparable quality by the Adviser. The Adviser actively manages the Acquiring Fund's bond market and maturity exposure and credit profile.The Adviser uses a disciplined process to select bonds and manage risk, choosing bonds based on yield, credit quality, the level of interest rates and inflation, general economic and financial trends and the outlook for the securities markets.Bonds selected must fit within the Adviser's predetermined targeted positions for quality, duration, coupon, maturity and sector. The process includes computer modeling and scenario testing of possible changes in market conditions.The Adviser will use other techniques in an attempt to manage the Acquiring Fund's market risk and duration. To pursue its goal, the Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in securities issued or guaranteed by the U.S. government or its agencies or instrumentalities.The Fund allocates broadly among U.S. Treasury obligations, direct U.S. government agency debt obligations, and U.S. government agency mortgage-backed securities, including mortgage pass-through securities and collateralized mortgage obligations ("CMOs").The securities in which the Fund invests include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. Typically, in choosing the Fund's securities, the Adviser first examines U.S. and global economic conditions and other market factors in order to estimate long- and short-term interest rates.Using a research-driven investment process, the Adviser conducts an analysis of economic trends, particularly interest rate movements and yield spreads, to determine which types of securities offer the best investment opportunities.The Fund invests in various types of mortgage-backed securities based on an evaluation of relative yields and prepayment risk, among other factors.In selecting other types of securities for the Fund's portfolio, the Adviser uses proprietary models to evaluate probable yields over time and prepayment risk, among other factors. Typically, each of the Acquiring Fund's and the Fund's portfolio can be expected to have an average effective maturity ranging between 3 and 10 years.The Acquiring Fund's portfolio typically can be expected to have an average effective duration ranging between 2.5 and 5.5 years, while the Fund does not target any specific range of duration.Each fund, however, may invest in individual fixed-income securities of any maturity or duration.Average effective portfolio maturity is an average of the maturities of the bonds held by a fund directly and the bonds underlying derivative instruments entered into by the fund, if any, adjusted to reflect provisions or market conditions that may cause a bond's principal to be repaid earlier than at its stated maturity.Duration is an indication of an investment's "interest rate risk," or how sensitive an investment or the fund's portfolio may be to changes in interest rates.Generally, the longer a bond's duration, the more likely it is to react to interest rate fluctuations and the greater its long-term risk/return potential.As of September 28, 2012, the average effective maturity of the Acquiring Fund's portfolio and the Fund's portfolio was 4.1 years and 4.6 years, respectively.The average effective duration of the Acquiring Fund's portfolio and the Fund's portfolio as of such date was 3.7 years and 3.9 years, respectively. -5- Each of the Acquiring Fund and the Fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes and interest rates and, for the Acquiring Fund, foreign currencies), forward contracts and swaps, as a substitute for investing directly in an underlying asset, to increase returns, to manage duration, foreign currency (for the Acquiring Fund) and/or interest rate risk or as part of a hedging strategy.To enhance current income, each fund also may engage in a series of purchase and sale contracts or forward roll transactions in which the fund sells a mortgage-related security, for example, to a financial institution and simultaneously agrees to purchase a similar security from the institution at a later date at an agreed-upon price. The Acquiring Fund and the Fund may lend their respective portfolio securities to brokers, dealers and other financial institutions needing to borrow securities to complete certain transactions.Loans of portfolio securities may not exceed 33-1/3% of the value of a fund's total assets. Each fund is a "diversified" fund, which means that neither fund will, with respect to 75% of its total assets, invest more than 5% of its assets in the securities of any single issuer nor hold more than 10% of the outstanding voting securities of any single issuer (other than, in each case, securities of other investment companies, and securities issued or guaranteed by the U.S. government, its agencies or instrumentalities). Investment Risks.The principal risks associated with an investment in the Acquiring Fund and the Fund are similar, but not identical.These risks, which apply to both funds unless otherwise noted, are discussed below.An investment in the Acquiring Fund, as well as in the Fund, is not a bank deposit.It is not insured or guaranteed by The Bank of New York Mellon, any of its affiliates or any other bank, or the Federal Deposit Insurance Corporation or any other government agency.The funds should not be relied upon as a complete investment program.The value of your investment in the Acquiring Fund, as in the Fund, will fluctuate, sometimes dramatically, which means you could lose money. · Government securities risk.Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury.Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer.Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the Acquiring Fund or the Fund does not apply to the market value of such security or to shares of the fund itself.A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity.In addition, because many types of U.S. government securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. · Interest rate risk.Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in interest rates will adversely affect bond prices and, accordingly, the share price of the Acquiring Fund and the Fund.The longer the effective maturity and duration of a fund's portfolio, the more the fund's share price is likely to react to interest rates. · Credit risk.Failure of an issuer or guarantor of a fixed income security, or the counterparty to a derivatives transaction, to make timely interest or principal payments or otherwise honor its obligations could cause the Fund or the Acquiring Fund to lose money. Similarly, a decline or perception of a decline in the credit quality of a bond can cause the bond's price to fall, potentially lowering a fund's share price. Bonds rated investment grade when purchased by the Fund or the Acquiring Fund may subsequently be downgraded. -6- · Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and the share price of the Acquiring Fund or the Fund may fall dramatically, even during periods of declining interest rates.Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities.Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell.If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. · Market risk. (Acquiring Fund only)The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.A security's market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry, or factors that affect a particular company, such as management performance, financial leverage, and reduced demand for the company's products or services. · Mortgage-related securities risk.Mortgage-related securities are complex derivative instruments, subject to credit, prepayment and extension risk, and may be more volatile and less liquid, and more difficult to price accurately, than more traditional debt securities.The Fund and the Acquiring Fund are subject to the credit risk associated with these securities, including the market's perception of the creditworthiness of the issuing federal agency, as well as the credit quality of the underlying assets.Although certain mortgage-related securities are guaranteed as to the timely payment of interest and principal by a third party (such as a U.S. government agency or instrumentality with respect to government-related mortgage-backed securities) the market prices for such securities are not guaranteed and will fluctuate.Privately issued mortgage-related securities also are subject to credit risks associated with the performance of the underlying mortgage properties, and may be more volatile and less liquid than more traditional government-backed debt securities.As with other interest-bearing securities, the prices of certain mortgage-related securities are inversely affected by changes in interest rates.However, although the value of a mortgage-related security may decline when interest rates rise, the converse is not necessarily true, since in periods of declining interest rates the mortgages underlying the security are more likely to be prepaid causing a fund to purchase new securities at current market rates, which usually will be lower.The loss of higher yielding underlying mortgages and the reinvestment of proceeds at lower interest rates can reduce a fund's potential price gain in response to falling interest rates, reduce the fund's yield or cause the fund's share price to fall.Moreover, with respect to certain stripped mortgage-backed securities, if the underlying mortgage securities experience greater than anticipated prepayments of principal, the Fund or the Acquiring Fund may fail to fully recoup its initial investment even if the securities are rated in the highest rating category by a nationally recognized statistical rating organization.When interest rates rise, the effective duration of a fund's mortgage-related and other asset-backed securities may lengthen due to a drop in prepayments of the underlying mortgages or other assets.This is known as extension risk and would increase a fund's sensitivity to rising interest rates and its potential for price declines. In addition to the principal risks described above, both the Acquiring Fund and the Fund, except as otherwise noted, are subject to the following additional risks. · Call risk.Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date.If an issuer "calls" its bond during a time of declining interest rates, the Acquiring Fund or the Fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates.During periods of market illiquidity or rising interest rates, prices of "callable" issues are subject to increased price fluctuation. -7- · Derivatives risk.A small investment in derivatives could have a potentially large impact on the Acquiring Fund's and the Fund's performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets.Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by a fund will not correlate with the underlying instruments or the fund's other investments.Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments' terms.Many of the regulatory protections afforded participants on organized exchanges, such as the performance guarantee of an exchange clearing house, are not available in connection with over-the-counter derivative transactions.Certain types of derivatives, including over-the-counter transactions, involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk and pricing risk.Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument.Certain derivatives may cause taxable income. · Leverage risk.The use of leverage, such as engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts, investing in inverse floaters and engaging in forward commitment transactions, may magnify a fund's gains or losses. · Management risk. Management risk is the risk that the investment process used by the Acquiring Fund's or the Fund's portfolio managers could fail to achieve the respective fund's investment goal and cause your fund investment to lose value. · Foreign currency risk. (Acquiring Fund only)Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged.Currency exchange rates may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the Acquiring Fund and denominated in those currencies.Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government intervention and controls. · Foreign investment risk. (Acquiring Fund only)Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political and economic instability and differing auditing and legal standards.The ability of a foreign sovereign obligor to make timely payments on its external debt obligations will be strongly influenced by the obligor's balance of payments, including export performance, its access to international credits and investments, fluctuations in interest rates and the extent of its foreign reserves.A governmental obligor may default on its obligations. · Market sector risk. (Acquiring Fund only)The Acquiring Fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the Acquiring Fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. -8- · Municipal bond market risk. (Acquiring Fund only)The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds.Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the Acquiring Fund's investments in municipal bonds.Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation and the rating of the issue.Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state in which the Acquiring Fund invests may have an impact on the Acquiring Fund's share price. · Municipal government risk. (Acquiring Fund only)The ability of a governmental issuer to make payments on its municipal obligations can be adversely affected by a number of factors, including budget shortfalls, lower tax revenues, weak economic conditions and reduced levels of aid to governments.Issuers of municipal obligations may default on their payment obligations and may seek bankruptcy protection. · Inflation-indexed security risk. (Fund only)Interest payments on inflation-indexed securities can be unpredictable and will vary as the principal and/or interest is periodically adjusted based on the rate of inflation.If the index measuring inflation falls, the interest payable on these securities will be reduced.The U.S. Treasury has guaranteed that in the event of a drop in prices, it would repay the par amount of its inflation-indexed securities.Inflation-indexed securities issued by corporations generally do not guarantee repayment of principal.Any increase in the principal amount of an inflation-indexed security will be considered taxable ordinary income, even though investors do not receive their principal until maturity.As a result, the Fund may be required to make annual distributions to shareholders that exceed the cash the Fund received, which may cause the Fund to liquidate certain investments when it is not advantageous to do so.Also, if the principal value of an inflation-indexed security is adjusted downward due to deflation, amounts previously distributed may be characterized in some circumstances as a return of capital. The Acquiring Fund and the Fund may lend their respective portfolio securities to brokers, dealers and other financial institutions.In connection with such loans, the respective fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities.If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. The Acquiring Fund and the Fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the respective fund's after-tax performance. Under adverse market conditions, the Acquiring Fund and the Fund could invest some or all of their respective assets in U.S. Treasury securities and money market securities.Although the Acquiring Fund or the Fund would do this for temporary defensive purposes, this strategy could reduce the benefit from any upswing in the market.To the extent the Acquiring Fund or the Fund invests defensively in these securities, such fund might not achieve its investment objective.Each fund also may purchase money market instruments when it has cash reserves or in anticipation of taking a market position. Fees and Expenses.Under their respective investment advisory agreements with the Adviser, the Fund has agreed to pay the Adviser an investment advisory fee at the annual rate of 0.50% of the value of the Fund's average daily net assets, whereas the Acquiring Fund has agreed to pay the Adviser an investment advisory fee at the annual rate of 0.40% of the value of the Acquiring Fund's average daily net assets.In addition, each fund has agreed to pay The Bank of New York Mellon an administration fee at an annual rate of 0.15% of the value of the Trust's average daily net assets (including the assets of the funds and the other series of the Trust) up to $6 billion, 0.12% of such assets from $6 billion to $12 billion and 0.10% of such assets in excess of $12 billion.The Bank of New York Mellon has entered into a Sub-Administration Agreement with Dreyfus pursuant to which it pays Dreyfus for performing certain of these administrative services. -9- Class M shares and Investor shares of the Acquiring Fund had a lower total annual expense ratio than Class M shares and Investor shares of the Fund as of August 31, 2012, each fund's most recent fiscal year end.The fees and expenses set forth below for the Fund and the Acquiring Fund are based on each fund's fiscal year ended August 31, 2012.The "Pro Forma After Reorganization" operating expenses information set forth below is based on the fees and expenses of each fund, as of August 31, 2012, as adjusted showing the effect of the consummation of the Reorganization.Annual fund operating expenses are paid out of fund assets, so their effect is reflected in the share prices.Neither Class M shares nor Investor shares of the Fund and the Acquiring Fund currently are subject to any initial sales charge or contingent deferred sales charge or any exchange or redemption fees. Expenses in connection with the Reorganization, which will be borne by the Fund, are estimated to amount to approximately $85,000 or an annual rate of approximately 0.178% of the value of the Fund's average daily net assets.These expenses are not reflected in the "Other expenses of the fund" or "Total annual fund operating expenses" of the Fund or the Pro Forma After Reorganization Acquiring Fund set forth below. Fund Class M Shares Acquiring Fund Class M Shares Pro Forma After Reorganization Acquiring Fund Class M Shares Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investment advisory fees 0.50% 0.40% 0.40% Other expenses Shareholder services fees none none none Administration fees 0.12% 0.12% 0.12% Other expenses of the fund 0.20%* 0.03% 0.03%* Total annual fund operating expenses 0.82%* 0.55% 0.55%* Fund Investor Shares Acquiring Fund Investor Shares Pro Forma After Reorganization Acquiring Fund Investor Shares Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investment advisory fees 0.50% 0.40% 0.40% Other expenses Shareholder services fees 0.25% 0.25% 0.25% Administration fees 0.12% 0.12% 0.12% Other expenses of the fund 0.20%* 0.04% 0.04%* Total annual fund operating expenses 1.07%* 0.81% 0.81%* * Expenses in connection with the Reorganization, which will be borne by the Fund, are estimated to amount to approximately $85,000 or an annual rate of approximately 0.178% of the Fund's average daily net assets.These expenses are not reflected in the "Other expenses of the fund" or "Total annual fund operating expenses" of the Fund or the Pro Forma After Reorganization Acquiring Fund. -10- Example The Example below is intended to help you compare the cost of investing in the Fund and the Acquiring Fund.The Example assumes you invest $10,000 in the respective fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the respective fund's operating expenses remain the same.The "Pro Forma After Reorganization" Example is based on the operating expenses of the funds, as of the respective fund's fiscal year ended August 31, 2012, as adjusted showing the effect of the consummation of the Reorganization.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Fund Class M shares* $
